Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-5, 8-15, 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chou et al. (US 20100055897 A1; hereinafter “Chou”).

In re Claim 1, Chou discloses a method (figs. 1A-1F), comprising:
depositing a dielectric layer (12, 14) (fig. 1A, ¶ 0012, 0013) on a substrate 10 (fig. 1A; ¶ 0012);
depositing a nitrogen-free protective layer 16 (fig. 1A, ¶ 0014; this first hard mask layer is undoped silicate glass (USG)) on the dielectric layer (12, 14),
forming patterned structures 18 (figs. 1A-1B; ¶ 0015) on the nitrogen-free protective layer 16;

depositing a capping layer 22 (fig. 1C; ¶ 0016-0018) over the organic layer 30; and
forming a via opening 80 (fig. 1C; ¶ 0017) over the capping layer 22 aligned to a spacing between the patterned structures 18.

In re Claim 2, Chou discloses the method of claim 1 (figs. 1A-1F), further comprising:
forming, through the via opening 80, a first opening 82 (fig. 1D-1E; ¶ 0017-0018; lower portion of 82; hereinafter “OPN1”) in the organic layer 30 that traverses through the organic layer 30 and the nitrogen-free protective layer 16, wherein the first opening (“OPN1”) is partially formed within the dielectric layer (12, 14) and is narrower than the spacing between the patterned structures 18;
removing the capping layer 22 and the organic layer 30 to expose the nitrogen-free protective layer 16 between the patterned structures 18 (figs. 1E-1F); and
etching, between the patterned structures 18, the nitrogen-free protective layer 16 and the dielectric layer (12, 14) to form a second opening 82 (figs. 1E-1F; upper portion of 82; hereinafter “OPN2”) in the dielectric layer (12, 14), wherein the second opening (“OPN2”) is formed on the first opening (“OPN1”), overlaps with the first opening, and is wider than the first opening.

In re Claim 3, Chou discloses the method of claim 2 (figs. 1A-1F), wherein etching to form the second opening (“OPN2”) comprises etching the dielectric layer (12, 14) through the first opening (“OPN1”) to expose a top surface of the substrate 10.

In re Claim 4, Chou discloses the method of claim 2 (figs. 1A-1F), wherein etching to form the second opening comprises forming the second opening (“OPN2”) with a width substantially equal to the spacing between the patterned structures 18 (fig. 1E).

In re Claim 5, Chou discloses the method of claim 2 (figs. 1A-1F), wherein etching to form the second opening (“OPN2”) comprises forming the second opening so that a ratio of its width to its height is greater than 1 (fig. 1E).

In re Claim 8, Chou discloses a method (figs. 1A-1F), comprising:
depositing a dielectric layer 12 (¶ 0012) on a substrate 10 (fig. 1A; ¶ 0012);
depositing a nitrogen-free protective layer 14 (fig. 1A, ¶ 0013; the IMD layer 14 is SiOC) on the dielectric layer 12,
forming first patterned structures 18 and second patterned structures 16 (figs. 1A-1B, 1F; ¶ 0015, 0019-0022) on the nitrogen-free protective layer 14;
wherein a spacing between the first patterned structures 18 is larger than a spacing between the second patterned structures 16 (fig. 1F);
depositing an organic layer 30 (fig. 1C; ¶ 0016-0018) between and over the first and second patterned structures;
depositing a capping layer 22 (fig. 1C; ¶ 0016-0018) over the organic layer, and
forming an opening 80 (fig. 1C; ¶ 0017) over the capping layer 22 aligned to the spacing between the first patterned structures 18.

In re Claim 9, Chou discloses the method (figs. 1A-1F) of claim 8, further comprising:
forming, through the opening 80, a first opening 82 (fig. 1D-1E; ¶ 0017-0018; hereinafter “OPN1”) in the organic layer 30 that traverses through the organic layer 30 and the nitrogen-free 
exposing the nitrogen-free protective layer 14 between the first 18 and second patterned structures 16; and
etching, between the first 18 and second 16 patterned structures, the nitrogen-free protective layer 14 and the dielectric layer 12 to form a second opening above the first opening between the first patterned structures 18 and a third opening between the second patterned structures 16 (fig. 1F; third opening is the gap between adjacent patterns of layer 16; hereinafter “OPN3”).

In re Claim 10, Chou discloses the method (figs. 1A-1F) of claim 9, wherein etching the nitrogen-free protective layer 14 and the dielectric layer 12 to form the second opening (e.g., gap between patterned structures 18 in fig. 1F; hereinafter “OPN2”) comprises forming the second opening (OPN2) wider than the first opening (first opening 82 in fig. 1D-1E) and with a width substantially equal to the spacing between the first patterned structures 18 (fig. 1F annotated below). 

In re Claim 11, Chou discloses the method (figs. 1A-1F) of claim 9, wherein etching the nitrogen-free protective layer 14 and the dielectric layer 12 to form the third opening (“OPN3”) comprises forming the third opening (“OPN3”) with a width (e.g., a width in the upper portion of layer 14 in fig. 1F) substantially equal to the spacing between the second patterned structures 16.

In re Claim 12, Chou discloses the method (figs. 1A-1F) of claim 9, wherein etching the nitrogen-free protective layer 14 and the dielectric layer 12 to form the second opening (“OPN2”) comprises etching the dielectric layer 12 through the first opening (“OPN1”) to expose a top surface of the substrate 10 (fig. 1F annotated below).

In re Claim 13, Chou discloses the method (figs. 1A-1F) of claim 9, wherein etching the nitrogen-free protective layer 14 and the dielectric layer 12 to form the second and third openings (“OPN2”, “OPN3”) comprises forming the second and third openings with an equal height and different widths (fig. 1F annotated below).

In re Claim 14, Chou discloses the method (figs. 1A-1F) of claim 9 wherein etching the nitrogen-free protective layer 14 and the dielectric layer 12 to form the second opening (“OPN2”) comprises etching the dielectric layer 12 through the first opening (“OPN1”) to expose conductive structures 5 in the substrate 10 (fig. 1F; ¶ 0018).


    PNG
    media_image1.png
    565
    769
    media_image1.png
    Greyscale





    PNG
    media_image1.png
    565
    769
    media_image1.png
    Greyscale


In re Claim 15, Chou discloses a method (figs. 1A-1F), comprising:
depositing a first stack (12, 14) (fig. 1A, ¶ 0012, 0013) over a substrate 10 (fig. 1A; ¶ 0012);
depositing a dielectric layer 16 (fig. 1A, ¶ 0014) on the first stack (12, 14);
forming patterned structures 18 (figs. 1A-1B, 1F; ¶ 0015, 0019-0022) on the dielectric layer 16;
forming an organic layer 30 (fig. 1C; ¶ 0016-0018) to embed the patterned structures 18 within the organic layer 30;
depositing a second stack 22 (fig. 1C; ¶ 0016-0018) on the organic layer 30; and


In re Claim 18, in an alternative interpretation of the first stack as layer 12, dielectric layer as layer 14, Chou discloses the method (figs. 1A-1F) of claim 15, further comprising:
etching the non-masked portions of the second stack 22 to form first openings 80 (fig. 1C; ¶ 0016-0018) in the organic layer 30, wherein the first openings 80 traverse through the organic layer 30 between the patterned structures 18 and extend into the dielectric layer 14;
removing the second stack 22 and the organic layer 30 (fig. 1E); and
etching the dielectric layer 14 to form second openings above the first openings (fig. 1E; upper portion of 82 has been interpreted as second openings and lower portion of 82 has been interpreted as first openings). 

In re Claim 19, Chou discloses the method (figs. 1A-1F) of claim 18, wherein etching the dielectric layer 14 to form the second openings comprises forming the second openings between the patterned structures 18 and extending the first opening through the dielectric layer 14 and the first stack 12 to expose the conductive structures 5 in the substrate 10.

In re Claim 20, Chou discloses the method (figs. 1A-1F) of claim 18, wherein etching the dielectric layer 14 to form the second openings comprises forming the second openings wider than the first openings (fig. 1E; upper portion of 82 has been interpreted as second openings and lower portion of 82 has been interpreted as first openings).


Claim(s) 1, 6, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chou et al. (US 20100055897 A1; hereinafter “Chou”) in an alternative interpretation.

In re Claim 1, Chou discloses a method (figs. 1A-1F), comprising:
depositing a dielectric layer 12 (¶ 0012) on a substrate 10 (fig. 1A; ¶ 0012);
depositing a nitrogen-free protective layer 14 (fig. 1A, ¶ 0013; the IMD layer 14 is SiOC) on the dielectric layer 12,
forming patterned structures (16, 18) (figs. 1A-1B; ¶ 0015) on the nitrogen-free protective layer 14;
depositing an organic layer 30 (fig. 1C; ¶ 0016-0018) between and over the patterned structures (16, 18);
depositing a capping layer 22 (fig. 1C; ¶ 0016-0018) over the organic layer 30; and
forming a via opening 80 (fig. 1C; ¶ 0017) over the capping layer 22 aligned to a spacing between the patterned structures (16, 18).

In re Claim 6, Chou discloses a method (figs. 1A-1F) of claim 1, wherein forming the patterned structures comprises:
depositing a stack of hard mask layers 16, 18 (fig. 1A); and
patterning the stack of hard mask layers to form the patterned structures (fig. 1B).


Claim(s) 1, 7, 15 and 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sun et al. (US 20180061700 A1; hereinafter “Sun”).

In re Claim 1, Sun discloses a method (figs. 1A-1D), comprising:
depositing a dielectric layer 118 on a substrate 120 (fig. 1A; ¶ 0004-0005);

forming patterned structures 112, 110 (¶ 0005) on the nitrogen-free protective layer;
depositing an organic layer 108 (¶ 0005) between and over the patterned structures 112, 110;
depositing a capping layer 102 (¶ 0004) over the organic layer 108; and
forming a via opening 124 (¶ 0004) over the capping layer 102 aligned to a spacing between the patterned structures 112, 110.

In re Claim 7, Sun discloses the method of claim 1, wherein forming the patterned structures 112, 110 comprises forming the patterned structures so that the spacing between the patterned structures varies between pairs of patterned structures (fig. 1A).

In re Claim 15, Sun discloses a method (figs. 1A-1D), comprising:
depositing a first stack (118, 116, 114) over a substrate 10 (¶ 0004);
depositing a dielectric layer 112 (e.g., a metal oxide layer; ¶ 0005) on the first stack;
forming patterned structures 110 (¶ 0004) on the dielectric layer 112;
forming an organic layer 108 (¶ 0005) to embed the patterned structures 110 within the organic layer 108;
depositing a second stack (106, 104, 102) (¶ 0004) on the organic layer 108; and
masking portions of the second stack (e.g., masking using photoresist layer 102) so that non-masked portions of the second stack are aligned with a spacing between the patterned structures 110 and with conductive structures 122 in the substrate 120.

In re Claim 16, Sun discloses the method (figs. 1A-1D) of claim 15, wherein depositing the first stack comprises:
depositing an etch stop layer 114 on the conductive structures 122 in the substrate 120;
depositing a liner layer 116 on the etch stop layer 114; and
.



Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 17, closest prior art of record, Chou or Sun, alone or in combination with other prior art, does not expressly disclose:
wherein depositing the second stack comprises:
depositing an oxide layer on the organic layer;
depositing a first silicon-based layer on the oxide layer;
depositing a capping layer on the first silicon-based layer;
depositing an other organic layer on the capping layer, and
depositing a second silicon-based layer on the other organic layer.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILUFA RAHIM whose telephone number is (571)272-8926. The examiner can normally be reached M-F 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J Green can be reached on 571-270-3035; M-F 9am-5pm PST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NILUFA RAHIM/Primary Examiner, Art Unit 2893